               IN THE UNITED STATES DISTRICT COURT
                FOR THE SOUTHERN DISTRICT OF OHIO
                         EASTERN DIVISION

United States of America

     v.                               2:19-cr-36-5

Ja’Mical L. Betts

                              ORDER
     There being no objections, the court hereby adopts the Report
and Recommendation of the magistrate judge (Doc. 127) that the
defendant’s guilty pleas be accepted.        The court accepts the
defendant’s pleas of guilty to Counts 14, 15, 16 and 17 of the
indictment, and he is hereby adjudged guilty on those counts.   The
court will defer the decision of whether to accept the plea
agreement until the sentencing hearing.


Date: August 28, 2019             s\James L. Graham
                            James L. Graham
                            United States District Judge
